 

Exhibit 10(1)

 

 

RESTRICTED STOCK AWARD AGREEMENT

pursuant to the HESS CORPORATION

2008 LONG-TERM INCENTIVE PLAN

 

 

* * * * *

 

Awardee:FIRST NAME — LAST NAME

Grant Date:DATE

Number of Shares of Common#OF RESTRICTED SHARES

Stock Subject to such Award

 

 

* * * * *

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Hess Corporation, a
Delaware corporation (the “Corporation”), and the Awardee specified above,
pursuant to the Hess Corporation 2008 Long-Term Incentive Plan, as in effect and
as amended from time to time (the “Plan”); and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Corporation to grant the restricted stock award provided for
herein to the Awardee as an inducement to remain in the employment of the
Corporation (and/or any Subsidiary), and as an incentive for increased effort
during such employment;

 

NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

The Compensation and Management Development Committee (the “Committee”) of the
Board of Directors (the “Board”) of Hess Corporation has granted to you
restricted shares of the Common Stock of the Corporation in accordance with the
terms and provisions of the Plan and this Agreement (the “Restricted Shares”).
The Restricted Shares are restricted for a period commencing on the date of
grant and ending on the applicable Vesting Date (as defined below) or an earlier
date as set forth in this Agreement and are otherwise subject to the terms and
conditions set forth herein. If the conditions set forth in the Plan and this
Agreement are not satisfied, this Agreement and the Restricted Shares awarded
together with all rights and interests relating thereto, shall be void and of no
force or effect.

 

1.Incorporation By Reference; Document Receipt.  This Agreement is subject in
all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly not intended to apply to the grant of
Restricted Shares hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if each were expressly set forth
mutatis mutandis herein. Any capitalized term not defined in this Agreement will
have the same meaning as is ascribed thereto under the Plan. You hereby
acknowledge receipt of a prospectus describing the Plan and the Awards
thereunder and that you have read it carefully and fully understand its content.
In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan will control.

 

2.Period of Restriction.  Except to the extent otherwise provided in the Plan or
this Agreement, one-third of the Restricted Shares and any accumulated dividends
or distributions related to such Restricted Shares will vest and cease to be
subject to restrictions on each of the first three anniversaries of the Grant
Date (each, a “Vesting Date”), provided that you remain continuously employed by
the Corporation or a Subsidiary until the applicable Vesting Date. _

 

 

 

 

--------------------------------------------------------------------------------

 

3.Restricted Stock.  Restricted Shares will be issued in book-entry form in your
name and deposited with an agent designated by the Committee, as transfer agent
(the “Transfer Agent Agent”). Prior to the issuance and deposit of the
Restricted Shares with the Transfer Agent, you will have no rights of a
shareholder, and you will not be entitled to vote the Restricted Shares or
receive any dividends or other distributions, in respect of the Restricted
Shares. The Restricted Shares will be held by the Transfer Agent pursuant to an
agreement (the “Transfer Agent Agreement”) between the Transfer Agent and the
Corporation. You authorize the Transfer Agent Agreement to transfer shares and
otherwise act in accordance with instructions of the Corporation. You will
furnish the Transfer Agent with stock transfer powers or authorizations from
time to time, if requested. Except to the extent otherwise provided in the Plan
or this Agreement, if you remain continuously employed by the Corporation or any
Subsidiary until the applicable Vesting Date, Restricted Shares will be issued
to you on a noncertificated basis unless prohibited by applicable law or the
rules of any stock exchange. For as long as an account is maintained in your
name with a broker, custodian, or other institution retained by the Corporation
to assist in the administration of the Plan (the “Administrator”), such
Restricted Shares will be deposited into such account.

 

4.Rights as a Stockholder.  While the Restricted Shares are held by the Transfer
Agent, you will be the record owner and will have all the rights of a
stockholder with respect to the Restricted Shares, including (without
limitation) the right to vote, subject to the restrictions provided for in the
Plan, the Transfer Agent Agreement and this Agreement. From and after the date
on which the Restricted Shares are issued in your name and deposited with the
Transfer Agent, cash dividends and other distributions made or paid with respect
to the Restricted Shares will be held by the Corporation or an escrow agent, in
the discretion of the Corporation, and may (but need not be) reinvested as
determined by the Committee, and such dividends and distributions will be paid
to you (or your account at the Administrator referred to in Section 3) at the
time and to the extent pro tanto that the Restricted Shares become
non-forfeitable and are delivered to you by the Transfer Agent. Any new,
additional or different securities that you may become entitled to receive with
respect to the Restricted Shares under the Plan by virtue of any reinvestment of
any cash dividends paid on the Common Stock or any stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, split-up, or any
similar change affecting the Common Stock, will be delivered to the Transfer
Agent subject to the same restrictions, terms and conditions as apply to the
related Restricted Shares.

 

5.Termination and Forfeiture.

 

5.1If (i) your employment with the Corporation or any Subsidiary terminates
prior to the final Vesting Date by reason of your death, permanent total
disability or “Full Retirement” (as defined below) , the Transfer Agent will, as
promptly as practicable, deliver to you, or your account at the Administrator
referred to in Section 3 (in the case of permanent total disability or your Full
Retirement), or your beneficiary(ies) (in the case of your death) a certificate
representing all of the Restricted Shares awarded to you hereunder and all
accumulated dividends on the Restricted Shares, in each case, that have not
previously been delivered to you. The existence and date of permanent total
disability will be determined by the Committee and its determination shall be
final and conclusive. Notwithstanding anything in this Section 5.1 to the
contrary, in the event that the Corporation determines that there are any
amounts required to be withheld on account of you becoming eligible for Full
Retirement, a sufficient number of Restricted Shares shall vest and be available
to be sold by the Administrator in accordance with Section 8 here to satisfy any
withholding tax obligation.

1For purposes of this Agreement, “Full Retirement” means voluntary retirement
after attaining at least age 65 with at least five years of continuous service
with the Corporation or a Subsidiary prior to the date of such retirement.

 

5.2If your employment with the Corporation or any Subsidiary terminates prior to
the final Vesting Date for any reason other than your death, permanent total
disability or Full Retirement, all of the Restricted Shares and any rights
thereto, awarded to you hereunder, all accumulated dividends in respect thereof,
in each case that have not previously become vested in accordance with Section
2, will be forfeited by you and returned by the Transfer Agent to the
Corporation and you will have no further rights with respect thereto.

 

5.3Notwithstanding Section 5.2 above, if (i) your employment with the
Corporation or any Subsidiary terminates prior to the final Vesting Date by
reason of your “Early Retirement” (as defined below), the Committee, in its sole

 

1 Note to Draft: The shares would be withheld from the shares that vest on such
date. For example, if you had 100 unvested shares and you hit age 65, all 100
shares would vest on that date but 40 could be withheld by the Corporation to
pay the withholding tax.

 

2

 

--------------------------------------------------------------------------------

 

discretion, may (but is not obligated to) determine that it will deliver to you,
or your account at the Administrator referred to in Section 3, on a specified
date a certificate representing a proportionate number of the Restricted Shares
awarded to you hereunder that have not previously become vested in accordance
with Section 2 based on the number of calendar days elapsed (as of the date of
such Early Retirement) since the previous Vesting Date under Section 2 (or the
Grant Date in the case of such Early Retirement prior to the first Vesting Date)
until the final Vesting Date (the “Remaining Restricted Period”), together with
a proportionate amount of the accumulated dividends in respect thereof that have
not previously become vested in accordance with Section 2 also based on the
number of calendar days elapsed (as of the date of such Early Retirement) in the
Remaining Restricted Period. For purposes of this Agreement, “Early Retirement”
means voluntary retirement after attaining at least age 55 with at least ten
years of continuous service with the Corporation of any Subsidiary prior to the
date of such retirement.

 

5.4Notwithstanding any other provision of this Agreement to the contrary:

 

5.4.1If, following termination of your employment with the Corporation or any
Subsidiary due to Early Retirement, as described in Section 5.3 above, where the
Committee has previously determined that you shall receive a proportionate
number of the Restricted Shares in accordance with Section 5.3, the Committee
determines in its good faith discretion that you shall have engaged in any
Prohibited Activity (as hereinafter defined) at any time prior to the third
anniversary of the Grant Date, then you shall be obligated to pay or deliver to
the Corporation either (at your election): (a) a cash payment in an amount equal
to the Fair Market Value of the proportionate number of Restricted Shares
determined in accordance with Section 5.3 as of the date of such termination of
your employment due to Early Retirement, reduced by the amount of any income and
social security taxes that you previously paid to the Corporation or a
Subsidiary in respect of such Shares, or (b) a number of Shares equal to the
proportionate number of the Restricted Shares determined in accordance with
Section 5.3 in the case of termination of your employment due to Early
Retirement, reduced by a number of Shares with a Fair Market Value on the date
of such delivery equal to the amount of such taxes referred to in clause (a) of
this sentence. This Section 5.4 shall not constitute the Corporation’s exclusive
remedy for your engagement in any Prohibited Activity, and the Corporation may
seek any additional legal or equitable remedy, including injunctive relief, in
any such circumstances. If any provision contained in this Section 5.4 shall be
held by any court of competent jurisdiction to be unenforceable, void or
invalid, the parties intend that such provision be modified to make it valid and
enforceable to the fullest extent permitted by law. If any such provision cannot
be modified to be valid and enforceable, such provision shall be severed from
this Agreement and the invalidity or unenforceability of such provision shall
not affect the validity or enforceability of the remaining provisions.
Notwithstanding any other provision of this Section 5.4 to the contrary, upon
the occurrence of a Change of Control, the foregoing provisions of this Section
5.4 shall automatically terminate and cease to apply with respect to any
Restricted Shares that are outstanding and have not previously been forfeited
under this Section 5.4.

 

5.4.2For purposes of this Agreement:

 

(a)“Prohibited Activity” shall mean either Competitive Activity or Interference.

 

(b)“Competitive Activity” shall mean that you, directly or indirectly, in any
manner or capacity, shall be employed by, serve as a director or manager of, act
as a consultant to or maintain any material ownership interest in, any E&P
Company or M&R Company that competes with the business of the Corporation or any
Subsidiary or affiliate thereof in geographical areas in which you are aware
that the Corporation or any Subsidiary or affiliate is engaged, or is
considering engaging, unless the Committee agrees to such activity of you in
writing; provided, however, that your ownership solely as an investor of less
than 1% of the outstanding securities of any publicly-traded securities of any
E&P Company or M&R Company shall not, by itself, be considered to be Competitive
Activity.

 

(c)“Interference” shall mean that you shall, directly or indirectly, interfere
with the relationship between the Company or any Subsidiary or affiliate of the
Company and any person (including, without limitation, any business or
governmental entity) that to your knowledge is, or was, a client, customer,
supplier, licensee or partner of the Company or any Subsidiary, or had any other
business relationship with the Company or any Subsidiary.

 

(d)“E&P Company” shall mean any business which is engaged in the business of
exploring for, or developing or producing, crude oil or natural gas.




3

 

--------------------------------------------------------------------------------

 

 

(e)“M&R Company” shall mean any business which is engaged in the manufacture,
generation, purchase, marketing or trading of refined petroleum products,
natural gas or electricity.

 

6.Change of Control.  The Restricted Shares awarded to you hereunder are subject
to acceleration of vesting and “cash-out” at the discretion of the Committee
upon the occurrence of a Change of Control, all as provided in and subject to
Section 9 of the Plan.

 

7.Beneficiary.  You may designate the beneficiary or beneficiaries to receive
any Restricted Shares or other amounts which may be delivered in respect of this
Award after your death. Such designation may be made by you on the enclosed
beneficiary designation form and (unless you have waived such right) may be
changed by you from time to time by filing a new beneficiary designation form
with the Committee. If you do not designate a beneficiary or if no designated
beneficiary(ies) survives you, your beneficiary will be the legal representative
of your estate.

 

8.Tax Withholding.  No delivery of vested Restricted Shares or payment of any
accumulated cash dividends in respect thereof or other amount in respect of this
Award will be made unless and until you (or your beneficiary or legal
representative) have made appropriate arrangements for the payment of any
amounts required to be withheld with respect thereto under all present or future
federal, state and local tax laws and regulations and other laws and
regulations. Unless you elect otherwise in writing or are prohibited by law,
upon a Vesting Date or other expiration of the applicable restriction period
such number of Restricted Shares as shall be necessary to pay such withholding
amounts shall be sold by the Administrator on your behalf, and the proceeds
thereof shall be delivered to the Corporation for remittance to the appropriate
governmental authorities, and the remaining Restricted Shares shall be delivered
to you, or your account at the Administrator referred to in Section 3.

 

Notwithstanding the immediately preceding paragraph, if you make an election
pursuant to Section 83(b) of the Code, or the value of any Restricted Shares
otherwise becomes includible in your gross income for income tax purposes prior
to the expiration of the applicable restriction period, you agree to pay to the
Corporation in cash (or make other arrangements, in accordance with Section
12.03 of the Plan, for the satisfaction of) any taxes of any kind required by
law to be withheld with respect to such Restricted Shares. If you elect
immediate Federal income taxation with respect to all or any portion of the
Restricted Shares pursuant to Section 83(b) of the Code, you agree to deliver a
copy of such election to the Corporation at the time such election is filed with
the Internal Revenue Service.

 

9.Limitations; Governing Law.  Nothing herein or in the Plan will be construed
as conferring on you or anyone else the right to continue in the employ of the
Corporation or any Subsidiary. The rights and obligations under this Agreement
and the Award are governed by and construed in accordance with the laws of the
State of Delaware, without reference to the principles of conflict of laws
thereof.

 

10.Non-transferability.  The Restricted Shares, and any rights and interests
with respect thereto, issued under this Agreement and the Plan may not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by you (or any of your beneficiary(ies)). The Restricted Shares, and any
rights and interests with respect thereto, may not, prior to vesting, be
pledged, encumbered or otherwise hypothecated in any way by you (or any of your
beneficiary(ies)) and will not, prior to vesting, be subject to execution,
attachment or similar legal process. Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Restricted Shares, or the levy of any execution, attachment or similar
legal process upon the Restricted Shares, contrary to the terms and provisions
of this Agreement and/or the Plan will be null and void ab initio and without
legal force or effect. Each certificate evidencing the Restricted Shares will
bear a legend to this effect.

 

11.Entire Agreement; Amendment.  This Agreement (including the Plan which is
incorporated herein by reference) contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties hereto relating to such subject matter. The Board has
the right, in its sole discretion, to amend, alter, suspend, discontinue or
terminate the Plan, and the Committee has the right, in its sole discretion, to
amend, alter, suspend, discontinue or terminate one or more of the Awards of
Restricted Stock or this Agreement from time to time in accordance with and as
provided in the Plan; provided, however, that no such amendment, alteration,
suspension, discontinuance or termination after initial shareholder approval of
the Plan may materially impair your previously accrued rights under this
Agreement or the Plan

 

4

 

--------------------------------------------------------------------------------

 

without your consent. The Corporation will give you written notice of any such
modification or amendment of this Agreement as soon as practicable after the
adoption thereof. This Agreement may also be modified, amended or terminated by
a writing signed by you and the Corporation.

 

12.Notices.  Any notice which may be required or permitted under this Agreement
will be in writing and will be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:

 

12.1If the notice is to the Corporation, to the attention of the Secretary of
Hess Corporation, 1185 Avenue of the Americas, New York, New York 10036, or at
such other address as the Corporation by notice to you may designate in writing
from time to time.

 

12.2If the notice is to you, at your address as shown on the Corporation’s
records, or at such other address as you, by notice to the Corporation, may
designate in writing from time to time.

 

13.Compliance with Laws.  The issuance of the Restricted Shares pursuant to this
will be subject to, and will comply with, any applicable requirements of federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act of 1933, the Exchange Act and the
respective rules and regulations promulgated thereunder), any applicable rules
of any exchange on which the Common Stock is listed (including, without
limitation, the rules and regulations of the New York Stock Exchange), and any
other law, rule or regulation applicable thereto. The Corporation will not be
obligated to issue any of the Common Stock subject to this Agreement if such
issuance would violate any such requirements and if issued will be deemed void
ab initio.

 

14.Binding Agreement; Further Assurances.  This Agreement will inure to the
benefit of, be binding upon, and be enforceable by the Corporation and its
successors and assigns. Each party hereto will do and perform (or will cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

 

15.Counterparts; Headings.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will constitute one and the same instrument. The titles and headings of the
various sections of this Agreement have been inserted for convenience of
reference only and will not be deemed to be a part of this Agreement.

 

16.Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction will not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder will be enforceable to the fullest extent permitted by law.

 

17.Terms of Employment.  The Plan is a discretionary plan. You hereby
acknowledge that neither the Plan nor this Agreement forms part of your terms of
employment and nothing in the Plan may be construed as imposing on the
Corporation or any Subsidiary a contractual obligation to offer participation in
the Plan to any employee of the Corporation or any Subsidiary. The Corporation
or any Subsidiary is under no obligation to grant further Restricted Shares to
you under the Plan. If you cease to be an employee of the Corporation or any
Subsidiary for any reason, you shall not be entitled by way of compensation for
loss of office or otherwise howsoever to any sum or other benefit to compensate
you for the loss of any rights under this Agreement or the Plan. You also
acknowledge that the Corporation has adopted a policy prohibiting recipients of
equity awarded from the Corporation, including the Restricted Shares, from
trading in equity derivative instruments to hedge the economic risks of holding
Corporation common stock or interests therein. You hereby acknowledge that you
will abide by such policy in all respects.

 

18.Data Protection.  By signing this Agreement, you consent to the holding and
processing of personal data provided by you to the Corporation for all purposes
necessary for the operation of the Plan. These include, but are not limited to:

 

5

 

--------------------------------------------------------------------------------

 

18.1Administering and maintaining your records;

 

18.2Providing information to any registrars, brokers or third party
administrators of the Plan; and

 

18.3Providing information to future purchasers of the Corporation or the
business in which you work.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and you have also executed this Agreement and
acknowledged receipt of other related materials including the Plan prospectus,
all as of the Grant Date.

 

 

Very truly yours,

 

 

HESS CORPORATION

 

By:

 

/s/ John B. Hess 

 

 

Chief Executive Officer

 

 

 

 

Acknowledged and Agreed to:

 

                                                    

 

 

 

 

6

 